Name: 1999/18/EC: Commission Decision of 22 December 1998 on additional Community financial aid towards the eradication of classical swine fever in the Netherlands (notified under document number C(1998) 4359) (Only the Dutch text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  Europe;  agricultural activity;  cooperation policy
 Date Published: 1999-01-12

 Avis juridique important|31999D00181999/18/EC: Commission Decision of 22 December 1998 on additional Community financial aid towards the eradication of classical swine fever in the Netherlands (notified under document number C(1998) 4359) (Only the Dutch text is authentic) Official Journal L 006 , 12/01/1999 P. 0018 - 0019COMMISSION DECISION of 22 December 1998 on additional Community financial aid towards the eradication of classical swine fever in the Netherlands (notified under document number C(1998) 4359) (Only the Dutch text is authentic) (1999/18/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), as last amended by Decision 94/370/EC (2), and in particular Article 3(3) thereof,Whereas outbreaks of classical swine fever occurred in the Netherlands in 1997; whereas the appearance of the disease represents a serious danger to the Community pig herd and whereas the Community is able to contribute to expenditure incurred by the Member State with a view to contributing towards the speedy eradication of the disease;Whereas the Commission has adopted Decision 98/25/EC (3) on Community financial aid towards the eradication of classical swine fever in the Netherlands; whereas an initial advance for the first 195 outbreaks has been paid pursuant to that Decision;Whereas the Commission is still checking whether all the Community veterinary rules were complied with and whether all the conditions for obtaining Community financial aid were met in all the cases concerned;Whereas the Dutch authorities are also conducting additional checks of the declarations they made to the Commission to see whether the conditions laid down in Decision 90/424/EEC were met, in particular in the light of the Commission's remarks at this stage;Whereas, in the light of the findings, which the Commission has communicated to the Dutch authorities, it has been decided to pay a second contribution without prejudice to the final decision concerning the overall financial contribution and any reductions;Whereas on 22 June 1998 the Netherlands presented an application for reimbursement of all the expenditure incurred in the country in 1997; whereas the funds available for this financial year are insufficient to cover all of the eligible expenditure and a financial contribution can only be made at this stage in respect of outbreaks 196 to 360;Whereas a financial contribution may be made subsequently for later outbreaks in the light of the checks referred to above;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 The Netherlands may receive an additional Community financial contribution of not more than ECU 43,4 million towards compensation for the owners of infected holdings and contact holdings affected by classical swine fever outbreaks 196 to 360 which occurred on its territory in 1997, without prejudice to the final decision concerning the overall financial contribution and any reductions necessary.Article 2 ECU 13 million shall be paid to the Netherlands as soon as this Decision has been adopted. The balance shall be paid as soon as the appropriations become available.Article 3 1. In conjunction with the competent national authorities, the Commission may conduct on-the-spot checks of the application of the measures and expenditure for which aid is granted.The Commission shall inform the Member States of the results of the checks carried out.2. Articles 8 and 9 of Council Regulation (EEC) No 729/70 (4) shall apply mutatis mutandis.Article 4 This Decision is addressed to the Kingdom of the Netherlands.Done at Brussels, 22 December 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 224, 18. 8. 1990, p. 19.(2) OJ L 168, 2. 7. 1994, p. 31.(3) OJ L 8, 14. 1. 1998, p. 28.(4) OJ L 94, 28. 4. 1970, p. 13.